DETAIL ACTION
Claims 1, 3-11, 13-17 and 19-20 are allowed in this Office Action (re-number 1-17).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 9, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley A. Forrest (Reg. # 30,837) on August 10, 2021.
The application has been amended as follows:
Claims 1, 4, 10, 14-16 and 20 are amended.
Claims 2, 12 and 18 are canceled.



AMENDMENTS TO THE CLAIM

1.	(Currently Amended) A method for parallel scheduling in program synthesis, the method comprising operations performed using an electronic processor, the operations comprising:	receiving a task to synthesize in a domain specific language (DSL);	synthesizing the task, wherein synthesizing of the task comprises:
generating a plurality of independently executable multilevel sub-goals based on the task, wherein the synthesized task comprises a solved subset of the plurality of the sub-goals;	determining an estimated completion time for each of the plurality of sub-goals, wherein the estimated completion time is provided by a predictor trained using a plurality of training tasks in the DSL, wherein determining the estimated completion time for each of the plurality of sub-goals comprises serializing each of the plurality of subgoals, and wherein each of the plurality of sub-goals is expressed using the DSL;	scheduling the plurality of the sub-goals based on the estimated completion time, wherein at least two of the plurality of the sub-goals are scheduled to be executed in parallel; and	solving the plurality of sub-goals based on the scheduling to synthesize the task in the DSL, wherein an elapsed real time to complete the synthesizing the task is reduced compared to scheduling the sub-goals in an order based on sub-goal generation.


3.	(Original)  The method of claim 1, further comprising determining an estimated memory usage of each of the plurality of sub-goals, wherein scheduling the plurality of sub-goals is based on the estimate memory usage.
4.	(Currently Amended)  The method of claim 1, further comprising training the[[a]] predictor using the[[a]] plurality of training tasks in the DSL
5.	(Original)  The method of claim 4, wherein training the predictor comprises:	for each of the plurality of training tasks:	generating a plurality of sub-tasks;	executing each of the plurality of sub-tasks, wherein an completion time is recorded; and	storing, for each of the plurality of sub-tasks, a representation of the sub-task and the completion time.
6.	(Original)  The method of claim 5, wherein the predictor is a neural network and the training trains the neural network to estimate the estimated completion time of a sub-task.
7.	(Original)  The method of claim 1, wherein the some of the plurality of the sub-goals are scheduled to be executed in parallel are assigned to different central processing units.
8.	(Original)  The method of claim 1, wherein the some of the plurality of the sub-goals are scheduled to be executed in parallel are assigned to different processing cores of a central processing unit.

10.	(Currently Amended) A system for parallel scheduling of sub-goals, the system comprising:	  an electronic processor configured to receive a task to synthesize in a domain specific language (DSL);
a computer-readable storage medium storing computer-executable instructions for execution by the electronic processor to implement:
	  a parallelized synthesizer configured to synthesize the task, wherein to synthesize the task the parallelized synthesizer is configured to:
  generate a plurality of independently executable multilevel sub-goals based on the task, wherein the synthesized task comprises a subset of the plurality of the sub-goals; and	  determine an estimated completion time for each of the plurality of sub-goals, wherein the estimated completion time is provided by a predictor trained using a plurality of training tasks in the DSL, wherein determining the estimated completion time for each of the plurality of sub-goals comprises serializing each of the plurality of subgoals, and wherein each of the plurality of sub-goals is expressed using the DSL; and
  a scheduler configured to schedule the plurality of the sub-goals based on the estimated completion time, wherein some of the plurality of the sub-goals are scheduled to be executed in parallel on computing resources, and wherein an elapsed real time to 
11.	(Original)  The system of claim 10, further comprising computing resources configured to solve the plurality of sub-goals based on the scheduling to synthesize the task in the DSL.
12.	(Canceled).
13.	(Original)  The system of claim 10, wherein the parallelized synthesizer is further configured to determine an estimated memory usage of each of the plurality of sub-goals, wherein the scheduler is configured to use the estimate memory usage to schedule the plurality of sub-goals.
14.	(Currently Amended)  The system of claim 10, wherein the electronic processor is further configured to the machine learning model on a plurality of training tasks in the DSL
15.	(Currently Amended)  The system of claim 14, wherein to train the machine learning model, the electronic processor 
generate a plurality of sub-tasks;	execute each of the plurality of sub-tasks, wherein an completion time is recorded; and	store, for each of the plurality of sub-tasks, a representation of the sub-task and the completion time.

  instructions to generate a plurality of independently executable multilevel sub-goals based on the task, wherein the synthesized task comprises a subset of the plurality of the sub-goals; and	  instructions to determine an estimated completion time for each of the plurality of sub-goals, wherein the estimated completion time is provided by a predictor trained using a plurality of training tasks in the DSL, wherein determining the estimated completion time for each of the plurality of sub-goals comprises serializing each of the plurality of subgoals, and wherein each of the plurality of sub-goals is expressed using the DSL; and
  instructions to schedule the plurality of the sub-goals based on the estimated completion time, wherein some of the plurality of the sub-goals are scheduled to be executed in parallel on computing resources, and wherein an elapsed real time to complete the task synthesis is reduced compared to the sub-goals executed in an order based on sub-goal generation.
17.	(Original)  The computer-readable storage medium of claim 16, further comprising instructions to solve the plurality of sub-goals based on the scheduling to synthesize the task in the DSL.

18.	(Canceled)
19.	(Original)  The computer-readable storage medium of claim 16, further comprising instructions to determine an estimated memory usage of each of the plurality of sub-goals, wherein estimated memory is used to schedule the plurality of sub-goals.
20.	(Currently Amended)  The computer-readable storage medium of claim 16, wherein the instructions further comprise:	instructions to train the machine learning model on a plurality of training tasks in the DSL

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 6-11) dated February 25, 2021, regarding the features of claims 1, 10 and 16, the claimed features “determine an estimated completion time for each of the plurality of sub-goals, wherein the estimated completion time is provided by a predictor trained using a plurality of training tasks in the DSL, wherein determining the estimated completion time for each of the plurality of sub-goals comprises serializing each of the plurality of subgoals, and wherein each of the plurality of sub-goals is expressed using the DSL”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Gulwani et al. (US 2015/0254530) directed to a data extraction system can include a synthesis component configured to synthesize the extraction 
The prior art, Gulwani et al. (US 2013/0326475) directed to a program creation system is described which generates sets of subprograms for respective input-output examples. The program creation system then groups the sets into partitions by performing an intersection operation. According to one aspect, the program creation system generates subprograms so as to exclude tokens that are not represented by the input strings of the input-output examples. According to another aspect, the program creation system first generates the subprograms without attempting to generate loop-type expressions. If this operation produces unsatisfactory results, the program creation system repeats its processing, this time including loop-type expressions. According to another aspect, the program creation system performs the grouping operation using an expedited graph-intersection operation. According to another aspect, the program creation system ranks programs (which are created based on the results of the grouping operation) based on the presence of preferred features found in the programs. 
The prior art Balle et al. (US 2018/0150298) directed to technologies for offloading acceleration task scheduling operations to accelerator sleds include a compute device to receive a request from a compute sled to accelerate the execution of 
The prior art Buco et al. (US 8,302,097) directed to scheduling, and more particularly, to techniques for providing schedules which minimize incurred penalties in the presence of service level agreements. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153